

116 HR 1597 IH: National Nurse Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1597IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Johnson of Texas (for herself, Mr. King of New York, Mr. Blumenauer, Ms. Bonamici, Mrs. Brooks of Indiana, Mr. Cárdenas, Mr. Carter of Georgia, Ms. Clarke of New York, Mr. Cicilline, Mr. Connolly, Mr. Rodney Davis of Illinois, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Mr. Fitzpatrick, Mr. Fortenberry, Mr. Garamendi, Mr. Griffith, Mr. Grijalva, Ms. Herrera Beutler, Mr. Hurd of Texas, Mr. Johnson of Ohio, Ms. Kaptur, Mr. Khanna, Mr. Kinzinger, Ms. Kuster of New Hampshire, Ms. Lee of California, Ms. Matsui, Mr. McKinley, Mr. Mooney of West Virginia, Mr. Neguse, Mr. Peters, Ms. Roybal-Allard, Mr. Rush, Ms. Schakowsky, Mr. Schrader, Ms. Sewell of Alabama, Ms. Stefanik, Mr. Tonko, Mr. Welch, Ms. Wild, Ms. Wilson of Florida, Mr. Young, Mr. Kilmer, Ms. Speier, Mr. Foster, Mr. Costa, Ms. Norton, Ms. Meng, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo designate the same individual serving as the Chief Nurse Officer of the Public Health Service as
			 the National Nurse for Public Health.
	
 1.Short titleThis Act may be cited as the National Nurse Act of 2019. 2.National Nurse for Public HealthTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following:
			
				1712.National Nurse for Public Health
 (a)EstablishmentThe same individual designated as the Chief Nurse Officer of the Public Health Service under section 205 shall also be designated by the Secretary as the National Nurse for Public Health.
 (b)AuthorityThe National Nurse for Public Health shall have the authority and flexibility to carry out the following:
 (1)Provide leadership and coordination of Public Health Service nursing professional affairs for the Office of the Surgeon General and other agencies of the Public Health Service, including providing representation for the Government of the United States at the Global Forum for Government Chief Nursing and Midwifery Officers and serving as a member of the Federal Nursing Service Council.
 (2)Represent the Surgeon General and the agencies of Public Health Service in communications with groups and societies concerned with nursing issues at the local, State, national, and international levels.
 (3)Provide guidance and advice to the Surgeon General and the Nurse Professional Advisory Committee on matters such as standards, recruitment, retention, readiness, and career development of nurses employed by and contracted with agencies of the Public Health Service.
 (4)Conduct outreach and education for purposes of paragraphs (5) through (7). (5)Provide guidance and leadership for activities to promote the public health, including encouraging nurses and other health professionals to be volunteers and developing projects that educate the public about and engage the public in prevention practices to achieve better health.
 (6)Provide guidance and leadership to encourage nurses to engage in furthering their education in order to conduct nursing research, increase the awareness of evidence-based practice, and educate future nurses.
 (7)Provide guidance and leadership for activities that will increase public safety and emergency preparedness.
 (8)Prepare and publish a biennial report on the state of the Commissioned Corps of the Public Health Service Nurse Category.
						(c)National health priorities—National Prevention Strategy
 (1)In generalThe National Nurse for Public Health, in cooperation with the Surgeon General of the Public Health Service, heads of the agencies of the Public Health Service, States, and organizations that represent health professionals, shall continue to participate in the identification of national health priorities.
 (2)Addressing national health prioritiesThe National Nurse for Public Health, in addressing national health priorities, shall encourage volunteerism of nurses and other individuals, and strengthen the relationship between Government agencies and health-related national organizations.
						(3)Community-based projects
 (A)ImplementationIn addressing national health priorities, the National Nurse for Public Health shall— (i)provide guidance and coordination on recommended activities to organizations;
 (ii)acknowledge successful programs and encourage their replication; (iii)promote the dissemination of evidence-based practice in educating the public on health promotion and disease prevention activities;
 (iv)encourage practicing nurses and other health professionals, including retired health professionals and students enrolled in health professional programs, to participate in health promotion activities and replicate successful health promotion activities in their local communities; and
 (v)collaborate with Federal agencies to monitor activities being conducted through the collection and evaluation of data to determine if national health priorities are being addressed.
 (B)Outreach and educationIn conducting outreach and education under subsection (b)(4), the National Nurse for Public Health shall give priority to the inclusion of diverse approaches, including social media campaigns, to address national health priorities.
 (C)Dissemination of informationThe National Nurse for Public Health shall disseminate information to governmental agencies, schools, and community-based, nonprofit organizations interested in health promotion and improving public health through community action..
		